Title: To James Madison from John Gavino (Abstract), 15 May 1805
From: Gavino, John
To: Madison, James


  15 May 1805, Gibraltar. No. 8. “I had this honor of adressing you down to 29th: Ulto. ⅌ No: 6, & No: 7 under 1st: Inst: since then Lord Nelsons fleet of 11 Sail the Line, one frigate & some Smaller Vessels reach this Bay, but only taried a few hours, when proceeded to the Westward.
“I have now before me the honor of your favour 11th: March last [not found] acceding to my request for leave of absince for a few Months and for which am thankfull, but it may now be some time before I avail myself thereof.
“Two days ago arrived admiral Night from England (who remains here as Port admiral) with 3 Sail the Line, some Gun Briggs &ca: and 6000 Troops under Command of Sir James Craig, among them there is some Cavaldry, on a Secret Expedition in the Mediterranean, they will proceed this day or Tomorrow with adl: Sir Richard Bickerton for their destination.
“The Brig Siren Capn: Stuart was lately here, & went yesterday for Tanger & a Cruise.
“You have herewith a dispatch from Consul Simpson of Tanger.”
Adds in a postscript: “The 2 Gun Briggs from England are to remain on this Station.”
